
	
		I
		112th CONGRESS
		2d Session
		H. R. 4397
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  deduction for expenses paid for household and dependent care services necessary
		  for gainful employment and to increase, and make refundable, the credit for
		  such expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Affordability Act of
			 2012.
		2.Allowance of
			 deduction for expenses for household and dependent care services necessary for
			 gainful employment
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and
			 inserting after section 223 the following new section:
				
					224.Expenses for
				household and dependent care services necessary for gainful employment
						(a)Allowance of
				deductionIn the case of an individual for whom there are 1 or
				more qualifying individuals with respect to such individual, there shall be
				allowed as a deduction an amount equal to so much of the employment-related
				expenses paid by such individual during the taxable year as do not
				exceed—
							(1)$13,000 if there
				is 1 qualifying individual with respect to the taxpayer for such taxable year,
				or
							(2)200 percent of the
				dollar amount in effect under paragraph (1) for the taxable year if there are 2
				or more qualifying individuals with respect to the taxpayer for such taxable
				year.
							(b)Definitions and
				special rulesFor purposes of this section—
							(1)Qualifying
				individual; employment-related expensesThe terms
				qualifying individual and employment-related expenses
				shall have the respective meanings given such terms by section 21(b).
							(2)Denial of double
				benefit
								(A)Coordination
				with dependent care assistance programThe amount of
				employment-related expenses otherwise taken into account under subsection (a)
				shall be reduced by the aggregate amount excludable from gross income under
				section 129 for the taxable year.
								(B)Coordination
				with credit for employment-related expensesNo deduction shall be allowed under
				subsection (a) for a taxable year with respect to the employment-related
				expenses of the taxpayer if the taxpayer elects to have section 21 apply for
				such taxable year.
								(3)Special rule for
				spouse who is a student or incapable of caring for himselfIn the case of a spouse who is a student or
				a qualified individual described in section 21(b)(1)(C), for purposes of
				paragraph (4), such spouse shall be deemed for each month during which such
				spouse is a full-time student at an educational institution, or is such a
				qualifying individual, to be gainfully employed and to have earned income of
				not less than—
								(A)1/12
				of the amount in effect under subsection (a)(1) if such subsection applies for
				the taxable year, or
								(B)1/12
				of the amount in effect under subsection (a)(2) if such subsection applies for
				the taxable year.
								In the
				case of any husband and wife, this paragraph shall apply with respect to only
				one spouse for any one month.(4)Other special
				rulesRules similar to the rules of subsections (d)(1) and (e) of
				section 21 shall apply for purposes of this section.
							(c)Inflation
				adjustment
							(1)In
				generalIn the case of a
				taxable year beginning after 2013, the dollar amount under subsection (a)(1)
				shall be increased by an amount equal to—
								(A)such dollar amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2012 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $100, such amount shall be rounded to the
				next lowest multiple of $100.
							(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Deductible
			 whether or not taxpayer itemizesSubsection (a) of section 62 of
			 such Code (defining adjusted gross income) is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Expenses for
				household and dependent care services necessary for gainful
				employmentThe deduction allowed by section
				224.
					.
			(c)Conforming
			 amendments
				(1)Subsection (e) of
			 section 213 is amended by inserting or deduction under section
			 224 after section 21.
				(2)Paragraph (2) of
			 section 6213(g) is amended—
					(A)by striking
			 or in subparagraph (H) and inserting , section 224
			 (relating to expenses for household and dependent care services necessary for
			 gainful employment), or, and
					(B)by striking
			 or 6428 in subparagraph (L) and inserting 224, or
			 6428.
					(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid in taxable years beginning after the date of the enactment of this
			 Act.
			3.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)In
			 general
				(1)Increase in
			 credit limitationSubsection (c) of section 21 of the Internal
			 Revenue Code of 1986 (relating to dollar limit on amount creditable) is
			 amended—
					(A)by striking
			 $3,000 in paragraph (1) and inserting $13,000,
			 and
					(B)by striking $6,000 in
			 paragraph (2) and inserting 200 percent of the dollar amount in effect
			 under paragraph (1) for the taxable year.
					(2)Inflation
			 adjustmentSection 21 of such Code is amended by redesignating
			 subsection (f) as subsection (g) and inserting after subsection (e) the
			 following new subsection:
					
						(f)Inflation
				adjustment
							(1)In
				generalIn the case of a
				taxable year beginning after 2013, the dollar amount under subsection (a)(1)
				shall be increased by an amount equal to—
								(A)such dollar amount, multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2012 for
				calendar year 1992 in subparagraph (B) thereof.
								(2)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $100, such amount shall be rounded to the
				next lowest multiple of
				$100.
							.
				(3)Increase in
			 deemed earned income amountsParagraph (2) of section 21(d) of
			 such Code (relating to special rules for spouse who is a student or incapable
			 of caring for himself) is amended—
					(A)by striking
			 $250 if subsection (c)(1) in subparagraph (A) and inserting
			 1/12 of the amount in effect under subsection
			 (c)(1) if such subsection, and
					(B)by striking
			 $500 if subsection (c)(2) in subparagraph (B) and inserting
			 1/12 of the amount in effect under subsection
			 (c)(2) if such subsection.
					(4)Increases in
			 credit not subject to EGTRRA sunsetSection 901 of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the
			 amendments made by section 204 of such Act.
				(b)Coordination
			 with deduction for employment-Related expensesSubsection (e) of
			 section 21 of such Code (relating to special rules) is amended by adding at the
			 end the following new paragraph:
				
					(11)Election to
				have section applyThis
				section shall apply to any taxpayer for any taxable year only if such taxpayer
				elects (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section apply for such taxable
				year.
					.
			(c)Credit made
			 refundable
				(1)Credit moved to
			 subpart relating to refundable creditsSuch Code is
			 amended—
					(A)by redesignating
			 section 21, as amended by this section, as section 36B, and
					(B)by moving section 36B (as so redesignated)
			 from subpart A of part IV of subchapter A of chapter 1 to the location
			 immediately before section 37 in subpart C of part IV of subchapter A of
			 chapter 1.
					(d)Conforming
			 amendments
				(1)Section 224(b) of
			 such Code, as added by this Act, is amended—
					(A)by striking
			 section 21(b) in paragraph (1) and inserting section
			 36B(b),
					(B)by striking
			 section 21 in paragraph (2)(B) and inserting section
			 36B,
					(C)by striking
			 section 21(b)(1)(C) in paragraph (3) and inserting
			 section 36B(b)(1)(C), and
					(D)by striking
			 section 21 in paragraph (4) and inserting section
			 36B.
					(2)Subsection (e) of
			 section 213 of such Code is amended by striking section 21 and
			 inserting section 36B.
				(3)Paragraph (2) of
			 section 6213(g) of such Code is amended by striking section 21
			 each place it appears and inserting section 36B.
				(4)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting , 36B, after
			 36A,.
				(5)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section
			 21.
				(6)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						
							Sec. 36B. Expenses for household and
				dependent care services necessary for gainful
				employment.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid in taxable years beginning after the date of the enactment of this
			 Act.
			
